Eric Adams

From:                     Tod Tumey <ttumey@tumeyllp.com>
Sent:                     Monday, November 11, 2019 7:50 PM
To:                       'joshua.montgomery@mycroft.ai'
Subject:                  Voice Tech Corporation Patent Notice (FRE 408 - Highly Confidential)
Attachments:              11_11_2019 T. Tumey letter to J. Montgomery.pdf

Importance:               High


FRE 408 – Highly Confidential

Mr. Montgomery,

My firm represents Voice Tech Corporation, which is the owner of the Voice Tech patent family. Please review the
attached letter regarding such patent family and contact me to arrange a meeting.

We look forward to discussing our future business arrangement.

Regards,

Tod T. Tumey | Managing Partner
Tumey L.L.P. | 5177 Richmond Avenue, Suite 1188| Houston, Texas 77056
713.622.7005 Main | 713.622.0220 Fax
Website: www.tumeyllp.com


Confidentiality Notice:
This electronic transmission (and/or the documents accompanying it) may contain confidential information belonging to the sender and/or
information which is protected by the attorney‐client privilege. If you are not the intended recipient, you are hereby notified that any disclosure,
copying, distribution, or the taking of any action in reliance on the contents of this information is strictly prohibited. If you have received this
transmission in error, please immediately notify us by telephone to arrange for the destruction and/or return of the documents.




                                                                           1
                      Case 4:20-cv-00111-RK Document 15-3 Filed 04/02/20 Page 1 of 2
                                                                                                                          EXHIBIT 1
                                     TUMEY L.L.P.
                            A REGISTERED LIMITED LIABILITY PARTNERSHIP
                        5177 RICHMOND AVENUE, SUITE 1188
                                  HOUSTON, TEXAS 77056
                                 TELEPHONE: 713/622-7005
                                      FAX: 713/622-0220

Too T. TuMEY                                                             EMAIL: ttumey@tumeyllp.com
                                      November 11, 2019

Via Electronic Mail
Mr. Joshua Montgomery
Chief Executive Officer
Mycroft AI, Inc.
300 E. 39th Street
Kansas, City Missouri 64111

               Re:    Voice Tech Patent Family

Dear Mr. Montgomery:

        We represent Voice Tech Corporation ("Voice Tech"). Voice Tech owns the Voice Tech
patent family, which includes two issued United States Patents (U.S. Patent No. 9,794,348 and
U.S. Patent No. 10,491,679) as well as multiple pending patent applications. We would like to
discuss a possible business relationship with Mycroft AI, Inc. ("Mycroft") regarding the Voice
Tech patent family.

        After investigating the Mark I and Mark II ("Mark") products of Mycroft, we have
determined that Mycroft requires a patent license from Voice Tech. Generally, the Voice Tech
patent family relates to using voice commands from a mobile device to remotely access and
control a computer. Please note that the inventor of the Voice Tech patent family first filed for
patent protection on June 4, 2007, and the first patent of the Voice Tech patent family issued on
October 17, 2017.

        Licensees of the Voice Tech patent family are permitted to use Voice Tech's innovative
technology to further their businesses. Voice Tech is willing to allow Mycroft to continue to use
Voice Tech's patented technology through a non-exclusive license of the Voice Tech patent
family.

       I would like to arrange a time to discuss terms of the license of the Voice Tech patent
family. Please contact me to arrange a meeting. I would appreciate a response by November 25,
2019.

       We look forward to discussing our future business arrangement.




                                               ~
                                                             ar s

                                             ~.
                                                -      ~
                                                       y

         Case 4:20-cv-00111-RK Document 15-3 Filed 04/02/20 Page 2 of 2
                                                                                   EXHIBIT 1
